Citation Nr: 1342138	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  07-35 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased disability rating (evaluation) in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than November 30, 2009 for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Chisholm Chisholm & Kilpatrick, Ltd.


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from September 1967 to July 1972.  

This appeal comes to the Board of Veterans' Appeals (Board) from December 2006 and June 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The December 2006 rating decision, in pertinent part, denied an initial disability rating in excess of 70 percent for PTSD and denied a TDIU.  The June 2010 rating decision, in pertinent part, granted a TDIU and assigned an effective date of November 30, 2009.  

The claim was before the Board in August 2011, at which time the Board denied a rating in excess of 70 percent for PTSD; denied service connection for lumbosacral spine status post microdiscectomy of L4-L5 and L5-S1; denied a rating in excess of 20 percent for residuals of prostate cancer for the period prior to April 6, 2010; granted an increased rating of 40 percent, but no higher, for residuals of prostate cancer; and remanded the issues of service connection for right and left knee disorders and an increased rating for impotence.  The Board decision did not discuss the issue of entitlement to a TDIU, finding it not to be in appellate status.  In an April 2013 Memorandum Decision, the U.S. Court of Appeals for Veterans Claims (Court) set aside the Board's decision to the extent that it denied an increased rating in excess of 70 percent for PTSD and did not address the issue of an effective date prior to November 30, 2009 for the grant of TDIU, and remanded the matter for additional development.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence. 





FINDINGS OF FACT

1.  Throughout the entire period on appeal, the Veteran's PTSD has more nearly approximated total occupational and social impairment manifested by an inability to establish and maintain relationships; inability to obtain and retain employment; poor concentration and memory; depressed mood; anxiety; suspiciousness; panic attacks more than once a week; chronic sleep impairment; some visual hallucinations; some suicidal ideation; flattened affect; disturbances of motivation and mood; hypervigilance; social isolation; intrusive thoughts; and impaired impulse control, such as unprovoked irritability with periods of violence.

2.  In addition to the 100 percent schedular evaluation for PTSD assigned herein, the Veteran also is service connected for residuals, prostate cancer, status post radical prostatectomy, evaluated as 100 percent disabling effective April 2004, 20 percent disabling effective September 2004, and 40 percent disabling effective April 2010; ischemic heart disease, evaluated as 30 percent disabling effective April 2004; right knee status post total joint replacement, evaluated as 30 percent disabling effective December 2005; impotence, evaluated as noncompensable effective April 2004 and 20 percent disabling effective October 2011; and left knee chondromalacia patellar and degenerative joint disease, evaluated as 10 percent disabling effective December 2005, which combine to 60 percent for the period prior to April 2010 and 80 percent for the period after April 2010, percent exclusive of the 100 percent evaluation for PTSD.

5.  As the Veteran is already eligible for special monthly compensation, award of TDIU can result in no further benefit, and there remains no case or controversy concerning whether the Veteran is entitled to any benefits that may be inferred from his claim.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, throughout the entire period on appeal from December 2005, the criteria for a 100 percent schedular disability rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).  

2.  There is no question of law or fact involving the claim of entitlement to special monthly compensation based on award of TDIU; the appeal is moot. 38 U.S.C.A.   § 7105(d)(5) (West 2002); 38 C.F.R. § 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Board is granting a 100 percent schedular disability rating for PTSD throughout the entire increased rating period on appeal, which is a complete grant of all benefits sought; therefore, there are no further VCAA duties.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

As explained in this decision, the Veteran is already eligible for special monthly compensation; therefore, award of TDIU can result in no further benefit, and there remains no case or controversy concerning whether the Veteran is entitled to any benefits that may be inferred from his claim.  In such cases where the law is dispositive, the claim must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As such, review of VA's duty to notify and assist is not necessary on the appealed issue of entitlement to TDIU.  In cases such as this, VA is not required to meet the duty to notify or assist a claimant, where a claim (for TDIU) cannot be substantiated because there is no longer any legal basis for the claim.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.

Increased Rating for PTSD.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2013).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown,   7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered whether a staged rating is warranted; however, as the Board will discuss in more detail below, the Veteran's PTSD has not increased in severity over the course of the appeal, such that he exhibits symptoms or occupational and social impairment that would warrant different ratings and cannot increase because the Veteran is receiving the maximum schedular rating for the entire period on appeal.

The Veteran is in receipt of a 70 percent disability rating for PTSD under Diagnostic Code 9411.  A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.  

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples of symptoms "like or similar to" the Veteran's PTSD symptoms in determining the appropriate schedular rating assignment, and has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Within the DSM-IV, one factor for consideration is the Global Assessment Functioning (GAF) score, which is a scale ranging from 1 to 100 and reflecting "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, while the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  DSM-IV at 46-47.  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  Id.  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  Id.

In a January 2007 notice of disagreement, the Veteran reported that he continues to have difficulties with his PTSD and trouble sleeping at night.  In a November 2007 substantive Appeal (VA Form 9), the Veteran reported intense flashbacks that had him crawling on the floor in the middle of the night.  The Veteran stated that his head throbs and he has to leave immediately when in crowds.  The Veteran stated that he had depression that affects his entire family and suicidal ideation.  The Veteran indicated that he had memory problems.  In a written statement, the Veteran's spouse stated that the Veteran had ongoing sleep problems for years and that his hypervigilant tendencies and flashbacks cause his sleep problems.  The Veteran's spouse reported observing symptoms of depression, memory loss, inability to concentrate, and mood swings in the Veteran.  In a November 2009 written statement, the Veteran's son stated that the Veteran has been unable to sleep for years.  The Veteran's son reported that, after he left the house at night and tried to return home, he found his father aiming a gun at him because he believed him to be an intruder.  In a December 2009 written statement, the Veteran stated that he has not been able to have normal relationships with his family because of his PTSD.

After a review of all the evidence, lay and medical, the Board finds that, for the entire increased rating period, the Veteran's service-connected PTSD has been manifested by total occupational and social impairment manifested by an inability to establish and maintain relationships; inability to obtain and retain employment; poor concentration and memory; depressed mood; anxiety; suspiciousness; panic attacks more than once a week; chronic sleep impairment; some visual hallucinations; some suicidal ideation; flattened affect; disturbances of motivation and mood; hypervigilance; social isolation; intrusive thoughts; and impaired impulse control, such as unprovoked irritability with periods of violence, which more nearly approximates the criteria for a 100 percent disability rating under Diagnostic Code 9411.  38 C.F.R. § 4.130.

In June 2005, the Veteran underwent a VA examination.  The Veteran reported increasing sleep impairment, specifically that he had not slept for the previous five days.  The Veteran stated that he was given the option of being fired or taking a medical leave of absence from his previous job.  The Veteran reported depression, daily anxiety attacks, and feeling emotionally numb.  The Veteran reported his suicidial ideation was at a lower level then previously.  The Veteran denied delusions but admitted to visual hallucinations of people he cared about in Vietnam, particularly the daughter of an individual that used to bring him fruit.  The VA examiner noted that the Veteran had a withdrawn, flat affect.  The VA examiner noted that the Veteran's speech did not flow and there were often many pauses which almost looked like blocking.  The Veteran reported daily panic attacks as well as severe sleep impairment.  The VA examiner assigned the Veteran a GAF score of 50 and indicated the Veteran had serious PTSD symptoms with suicidal ideation, serious impairment in social and occupational functioning, no friends, and being unable to keep a job.  

A July 2005 VA treatment record notes the Veteran's affect was flat and mood depressed.  The Veteran reported recurrent and intrusive distressing memories and dreams; avoidance of thoughts and feelings; avoidance of places or people; markedly diminished interest in significant activities; feeling of detachment or estrangement from others; difficulty falling or staying asleep; irritability; difficulty concentrating; and hypervigilance.  The VA examiner assigned a GAF score of 45.  

August 2005 VA treatment records note that the Veteran reported recently retiring from his job at a power plant.  The Veteran reported problems with irritability and depression.  The Veteran reported intrusive thinking, but denied delusions and hallucinations as well as suicidal and homicidal ideation.  The records note the Veteran's affect to be one of moderate depression, anxiety, and irritability.  The treatment records note that the Veteran had emotional numbing, avoidance symptoms, and arousal and depressive symptoms.  The treatment records note that the Veteran was assigned a GAF score of 45.  

VA treatment records dated from August 2005 through August 2006 note that the Veteran continues to have intrusive memories, avoidance symptoms, emotional numbing, arousal symptoms consisting of being hypervigilant, easily agitated and angered, poor concentration and memory, and continues to have an exaggerated startle response.  A November 2005 VA treatment record notes that the Veteran reported fleeting thoughts of self-harm and that the Veteran was assigned a GAF score of 41 to 50.  A March 2006 VA treatment record indicates the Veteran was assigned a GAF score of 41 to 50.  May 2006 treatment records indicate moderate symptoms of PTSD and that the Veteran was assigned a GAF score of 51 to 60.  A June 2006 VA treatment record indicates the Veteran was assigned a GAF score of 50.  

An August 2006 VA treatment record notes the Veteran continues to have intrusive and distressing memories, avoidance symptoms, avoidance of people and places, emotional numbing, hypervigilance, agitation and anger, problems with concentration and memory, poor sleep, exaggerated start response, and depression.  The Veteran's affect was noted as flat and depressed.  The record indicates that the Veteran was assigned a GAF score of 41 to 50.    

In November 2006, the Veteran underwent another VA examination.  The Veteran reported being able to attend church and go to a restaurant on a weekly basis.  The Veteran reported a flashback one night where he dropped to the floor and was crawling on all fours.  The Veteran reported feeling that his life is worthless because he had been "put out to graze."  The VA examiner noted no psychological reason that would account for the Veteran's permanent and total unemployability.  The VA examiner opined that there is no psychological reason why the Veteran could not return to gainful employment, but noted that the Veteran would have some moderate social and emotional impairment due to his PTSD.  The VA examiner assigned the Veteran a GAF score of 54.     

December 2006 and February 2007 VA treatment records indicate that the Veteran had poor concentration and memory as well as being easily agitated and angered.  December 2006 VA treatment records indicate the Veteran was assigned a GAF score of 41 to 50.  May 2007 VA treatment records note the Veteran reported instructive thinking, emotional numbing, avoidance symptoms, and arousal and depressive symptoms and that the Veteran was assigned a GAF score of 50.  August 2007 VA treatment records indicate that the Veteran has ongoing problems with sleep, isolation, and hypervigilance.  The treatment records note the Veteran's affect to be flat and depressed.  The Veteran's PTSD and depression was assessed as moderate, severe, chronic and that the Veteran was assigned a GAF score of 45.  

A June 2008 VA treatment record notes that the Veteran reported panic and anxiety attacks; difficulty with concentration and memory; and being easily angered and agitated.  A GAF score of 45 was assigned to the Veteran.  A September 2008 VA treatment record notes the Veteran had mild depression and irritability, moderate anxiety and that the Veteran had been assigned a GAF score of 45.  An April 2009 VA treatment record notes that the Veteran is not employable and assigned a GAF score of 45.  A November 2009 VA treatment record notes that the Veteran reported fleeting thoughts of death and was assigned a GAF score of 45.  May 2010 VA treatment records note that the Veteran has ongoing problems with sleep, isolation and hypervigilance due to his PTSD and that the Veteran was assigned a GAF score of 45.  The Veteran's PTSD and depression was assessed as moderate, severe, and chronic.  

In May 2010, the Veteran underwent a VA examination.  The Veteran reported having difficulty with crowds, sleeping only five to six hours per night, problems with irritability, and difficulty managing his anger.  The Veteran denied visual or auditory hallucinations.  The Veteran stated he avoids dealing with people.  The VA examiner assigned the Veteran a GAF score of 54.  The VA examiner noted that the Veteran's PTSD signs and symptoms result in deficiencies in most of the following areas: work, school, family relations, judgment, thinking, and mood.  The VA examiner noted that the Veteran's symptoms had not significantly worsened since the November 2006 VA examination.  The VA examiner noted that the Veteran's PTSD symptoms do not prevent him from employability in a setting with loose supervision and limited contact with others and opined that the Veteran was employable. 

A December 2010 VA treatment record notes that the Veterans symptoms have worsened over the last 2 years.  The Veteran reported a low mood and was irritable and impatient.   

In April 2013, the Veteran underwent another VA examination.  The Veteran reported nightmares three to four times per month, intrusive thoughts of combat several times per week, panic attacks that occur once per week or more, difficulty sleeping, avoidance of crowds, and experiencing irritability on a daily basis with verbal outbursts towards strangers at times.  The Veteran reported concentration difficulties.  The Veteran reported symptoms of depression including decreased interest in pleasurable activities, decreased motivation, and decreased energy.  The Veteran was assigned a GAF score of 55.  The VA examiner noted that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood.  The VA examination report notes the Veteran has symptoms including: depressed mood; anxiety; suspiciousness; panic attacks more than once a week; chronic sleep impairment; flattened affect; disturbances of motivation and mood; and impaired impulse control, such as unprovoked irritability with periods of violence.  The VA examiner noted that the Veteran's symptoms of PTSD had not significantly changed since the 2010 VA examination.

In a September 2013 private individual unemployability assessment, a private vocational consultant opined that, given his serious PTSD and GAF scores, the Veteran would need employment of a sheltered nature and in a protected environment and, as such, would not be considered employable in a substantially gainful manner.  

Additionally, VA treatment records dated from December 2006 to present repeatedly indicate that the Veteran is not employable in any capacity due to the severity of his PTSD symptoms and that the Veteran meets the criteria for permanent unemployability.  The treatment records note that, due to the severity of the Veteran's PTSD, he is unable to establish and maintain employment and is unable to establish and maintain relationships.  The records indicate that the severity of the Veteran's PTSD symptoms has created deficiencies in the following areas: employment, family relationships, judgment, thinking and mood.  December 2006 and February 2007 VA treatment records indicate that the Veteran is unable to establish and maintain relationships, and is unable to obtain and retain employment due to poor concentration and memory, being easily agitated and angered, having an exaggerated startle response that is triggered by loud sounds and sudden movement, and depression evidenced by periodic crying spells associated to his military experience.  August 2007 and November 2009 treatment records indicate that the Veteran is unable to work even in a loosely supervised setting.  

Based on the above, the Board finds that, for the entire increased rating period, the Veteran's PTSD has been manifested by an inability to establish and maintain relationships; inability to obtain and retain employment; poor concentration and memory; depressed mood; anxiety; suspiciousness; panic attacks more than once a week; chronic sleep impairment; some visual hallucinations; some suicidal ideation; flattened affect; disturbances of motivation and mood; hypervigilance; social isolation; intrusive thoughts; and impaired impulse control, such as unprovoked irritability with periods of violence, which cause total occupational and social impairment, and more nearly approximates the criteria for a 100 percent disability rating under Diagnostic Code 9411.  38 C.F.R. § 4.130.

The Board notes that the May 2010 and April 2013 VA examination reports provide specific assessments of the level of occupational and social impairment due to the Veteran's PTSD, and identify underlying symptomatology and impairments that cause the occupational and social impairment.  The ultimate determination as to the level of occupational and social impairment is an adjudicative determination.  The Board has considered the examination report assessments on this question, but in light of the evidence of record showing that the Veteran is totally occupationally and socially impaired due to his PTSD, the Board finds these overall assessments as to degree of occupational and social impairment are of little probative value.

The Board has weighed and considered the GAF scores during the entire rating period, which have varied between 45 and 55.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DSM-IV at 46-47.  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  Id.  The Board finds that the Veteran's GAF scores, when read together with the other evidence of record, reflect that the Veteran experiences total occupational and social impairment.  

Based on the above, the Board finds that, for the entire increased rating period, the Veteran's PTSD has been manifested by an inability to establish and maintain relationships; inability to obtain and retain employment; poor concentration and memory; depressed mood; anxiety; suspiciousness; panic attacks more than once a week; chronic sleep impairment; some visual hallucinations; some suicidal ideation; flattened affect; disturbances of motivation and mood; hypervigilance; social isolation; intrusive thoughts; and impaired impulse control, such as unprovoked irritability with periods of violence, and more nearly approximates the criteria for a 100 percent disability rating under Diagnostic Code 9411.  Resolving reasonable doubt in the Veteran's favor, throughout the entire rating period on appeal, the criteria for a 100 percent disability rating for PTSD have been met.  38 C.F.R.       §§ 4.3, 4.7.  

As noted above, the symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan, supra.  Thus, a finding that there is total social and occupational impairment is sufficient to warrant a 100 percent disability rating for the entire period on appeal even though all the specific symptoms listed for a 100 percent rating are not manifested. 

The assignment of a 100 percent rating represents a maximum benefit based on the disability ratings schedule.  See 38 U.S.C.A. § 1155.  An extraschedular rating under 38 C.F.R. § 3.321(b) or for a TDIU under 38 C.F.R. § 4.16 cannot result in a greater benefit.  See Green v West, 11 Vet. App. 472, 276 (1998) (holding that, if a 100 percent schedular rating is granted, a veteran is not also entitled to TDIU for the same period).  Any consideration of these theories of entitlement is moot.  38 U.S.C.A. § 7104  (no question of law or fact remaining for the Board to decide).

Dismissal of TDIU Claim

The Veteran seeks an effective date earlier than November 30, 2009 for the grant of a TDIU.  He contends that his service-connected disabilities have prevented him from obtaining and maintaining substantially gainful employment prior to the effective date initially assigned by the RO (November 30, 2009).  VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.

In June 1999, VA's General Counsel issued VAOPGCPREC 6-99 addressing questions of whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities.  Essentially, that OGC precedent opinion held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU, requiring dismissal of the TDIU claim.  See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994); and Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).

In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court, taking a position contrary to the one reached in VAOPGCPREC 6-99, held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate)); see  38 U.S.C.A. § 1114(s) (West 2002 & Supp. 2013).  In view of the issuance by the Court of its decision in Bradley, which recognized that it was possible for a veteran first to be awarded TDIU based on a single disability and subsequently receive schedular disability ratings for other conditions that would not duplicate in the count of disabilities for special monthly compensation purposes (that is, separate disabilities that could combine for a 60 percent disability rating), in November 2009 the VA General Counsel partially withdrew VAOPGCPREC 6-99 to the extent it was inconsistent with Bradley.

VA has a "well-established duty" to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. at 294 (finding that special monthly compensation "benefits are to be accorded when a veteran becomes eligible without need for a separate claim").  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating.  See id.

Special monthly compensation is payable at the housebound rate where the veteran has a single service-connected disability rated as 100-percent disabling and, in addition, (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Subsection 1114(s) requires that a disabled veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  The Court declared, however, if a veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render him unemployable and thus entitled to a TDIU based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).


In this case, the Veteran has a 100 percent schedular evaluation for PTSD that is effective from the April 14, 2003 date of the original claim.  Further, the Veteran also is service connected for residuals, prostate cancer, status post radical prostatectomy, evaluated as 100 percent disabling effective April 2004, 20 percent disabling effective September 2004, and 40 percent disabling effective April 2010; ischemic heart disease, evaluated as 30 percent disabling effective April 2004; right knee status post total joint replacement, evaluated as 30 percent disabling effective December 2005; impotence, evaluated as noncompensable effective April 2004 and 20 percent disabling effective October 2011; and left knee chondromalacia patellar and degenerative joint disease, evaluated as 10 percent disabling effective December 2005.  These evaluations combine to 60 percent for the period prior to April 2010 and 80 percent disabling for the period after April 2010.  38 C.F.R.        § 4.25.  Thus, the Veteran is already entitled to special monthly compensation.      38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

It follows that as the reasoning of Bradley is that TDIU must still be considered even if a veteran has already been awarded a separate 100 percent evaluation for a disability in order to potentially make the veteran eligible for special monthly compensation, and as the Veteran in this appeal is already eligible for special monthly compensation based on the 100 percent evaluation for PTSD and separate evaluations in excess of 60 percent for his remaining service connected disabilities, than consideration of TDIU no longer serves any useful purpose.  As there remains 

no case or controversy concerning whether the Veteran is entitled to the benefit sought, the appeal with respect to the claim for TDIU is moot and must be dismissed.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

A 100 percent disability rating for PTSD from December 2005 is granted.

The appeal for TDIU is dismissed.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


